         Case 1:19-cr-10459-RWZ Document 1505 Filed 11/29/20 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

    UNITED STATES OF AMERICA

         v.                                            Criminal No. 19-CR-10459-RWZ

    MARLON RIVERA,

         Defendant


       MEMORANDUM IN SUPPORT OF SENTENCING RECOMMENDATION AND
            RESPONSE TO OBJECTIONS TO PRESENTENCE REPORT

        The government submits the instant memorandum in support of its recommendation of 57

months, excluding departures. As grounds therefore, the government submits that the Defendant’s

served as the Inca (or leader) of a Chapter of the Latin Kings, and has an extensive criminal record of

drug offenses. For this Defendant who served as a leader in an organization that he knew dealt in

drugs and violence, a 57 month sentence is a fair and just sentence that accords with the sentencing

factors under 18 U.S.C. § 3553(a).

                        THE ADVISORY SENTENCING GUIDELINES

        On August 11, 2020, the Defendant pled guilty to Count One of the Indictment, charging

Conspiracy to Conduct Enterprise Affairs Through a Pattern of Racketeering Activity, in violation of

18 U.S.C. § 1962(d). The Defendant pled guilty pursuant to a Plea Agreement under Fed. R. Crim.

P. 11(c)(1)(C) (D. 1189), where in the government agreed to a specific offense level calculation, and

the parties agreed to a sentencing range of 30-57 months of incarceration.

I.      OFFENSE LEVEL CALCULATION IN PRESENTENCE REPORT1

        The government contends that its offense level calculation set forth in the plea agreement


1
  References are as follows: entries on the public docket by entry number (D. _); presentence
investigation report (PSR) are by paragraph (PSR ¶_) or page (PSR, p. _); trial transcript by
volume and page (Tr. _, _); trial exhibits by number (Ex. _); and exhibits to this sentencing
memorandum by letter (Exhibit _). The U.S. Probation Department is referred to as “Probation.”

                                                   1
        Case 1:19-cr-10459-RWZ Document 1505 Filed 11/29/20 Page 2 of 9



should control. See D. 1189. The government recites that calculation here for completeness and ease

of reference:

        Base Offense Level:             20, under USSG 2D1.1(c)(10), because the Defendant is
                                        responsible for 22 grams of cocaine base;.

        Role Adjustment:                +4, because the Defendant was an organizer or leader of a
                                        criminal activity that involved five or more participants or
                                        was otherwise extensive, under USSG § 3B1.1(a);

        Acceptance of Responsibility: -3, because the Defendant has promptly accepted personal
                                      responsibility for the offense of conviction, USSG § 3E1.1

        Total Offense Level:            21.

        Criminal History Category:      11 points (PSR ¶95-96), Category V (PSR ¶97)
        Guidelines Sentence Range:      70-87 months.

        The Plea Agreement imposes an upper limit of 57 months on the potential sentence.

Additionally, the government has agreed to not oppose a motion for downward departure under

USSG § 5K2.23 for the 196 days (approximately six and one-half months), served by the Defendant

in the Norfolk House of Correction in relation to Fitchburg District Court, Docket No.

1816CR001706 (the “Fitchburg Case”).

        To the extent that the offense level calculation of the drug weight, and role adjustment stated

in the PSR differs from the Plea Agreement, the government objects. See PSR ¶¶72-76, 79.

        The government and the Defendant agree jointly in the Plea Agreement that the Defendant is

responsible for 22 grams of cocaine base. The government joins in the Defendant’s objection and

argument concerning the attribution of drug weight, and asks that this Court find the jointly

recommended Base Offense Level of 20 based on 22 grams of cocaine base.

        The Defendant and the government object to PSR’s role adjustment of +3. See PSR ¶79.

The Defendant objects and asserts that no role adjustment should apply. The government objects and

asserts that a +4 role adjustment should apply.




                                                   2
        Case 1:19-cr-10459-RWZ Document 1505 Filed 11/29/20 Page 3 of 9




                                             ARGUMENT

I.      APPLICATION OF THE SENTENCING GUIDELINES

        The government bears the burden of proving the facts “supporting an enhancement by a

preponderance of the evidence.” United States v. Damon, 595 F.3d 395, 399 (1st Cir. 2010). In

finding the facts supporting an enhancement, “[a] sentencing court is entitled to rely on

circumstantial evidence and draw plausible inferences therefrom.” United States v. Marceau, 554

F.3d 24, 32 (1st Cir. 2009); United States v. Paneto, 661 F.3d 709, 716 (1st Cir. 2011).

        A sentencing court “must take pains to base [its] sentencing judgments upon reliable and

accurate information.” United States v. Tavano, 12 F.3d 301, 305 (1st Cir. 1993). Thus, it may take

into account “any information that has sufficient indicia of reliability.” United States v. Díaz-Arroyo,

797 F.3d 125, 130 n.3 (1st Cir. 2015). In doing so, it has “wide discretion to decide whether

particular evidence is sufficiently reliable to be used at sentencing.” United States v. Cintrón-

Echautegui, 604 F.3d 1, 6 (1st Cir. 2010). Here, the Court should adopt the agreed-to drug weight of

22 grams of cocaine base, and apply the +4 role adjustment as set forth in USSG 3B1.1(a)

        A.      Drug Weight

        The government joins in the Defendant’s objection that the drug weight should be

calculated as 22 grams of cocaine base. The government reiterates the arguments made by the

Defendant in his memorandum on this issue. See D. 1500.

        B.      Aggravating Role Adjustment Under USSG § 3B1.1(a)

        This Court should apply a 4 point adjustment for leadership because the Defendant held a

leadership position of the Fitchburg Chapter. This enhancement requires a district court to make

“both a status determination -- a finding that the defendant acted as an organizer or leader of the

criminal activity -- and a scope determination -- a finding that the criminal activity met either the

numerosity or the extensiveness benchmarks established by the guideline.” United States v. Tejada-


                                                    3
        Case 1:19-cr-10459-RWZ Document 1505 Filed 11/29/20 Page 4 of 9



Beltran, 50 F.3d 105, 111 (1st Cir. 1995); United States v. Arbour, 559 F.3d 50, 53 (1st Cir.2009). In

this case, the Court should apply the four-level leadership adjustment because recorded evidence of

coconspirators and the Defendant own words prove that he held a leadership role over a Chapter

comprised of more than five members.

                                              Leadership

        As the First Circuit has noted, “‘[a] defendant acts as a leader if he or she exercises some

degree of dominance or power in a criminal hierarchy and has the authority to ensure that others will

follow orders” and that “[a] defendant qualifies as an organizer if he or she ‘coordinates others so as

to facilitate the commission of criminal activity.’” United States v. Monteiro, 871 F.3d 99, 116 (1st

Cir. 2017), quoting United States v. Appolon, 695 F.3d 44, 70 (1st Cir. 2012). “Factors the court

should consider include the exercise of decision making authority, the nature of participation in the

commission of the offense, the recruitment of accomplices, the claimed right to a larger share of the

fruits of the crime, the degree of participation in planning or organizing the offense, the nature and

scope of the illegal activity, and the degree of control and authority exercised over others.” USSG §

3B1.1(a), n.4.

        As an initial matter, the Defendant’s leadership of the Fitchburg Chapter was acknowledged

by another leader, Israel Rodriguez, during an intercepted call on August 31, 2018, with regional

officer, Michael Cotto2: “I guess Pluto, Pluto’s out there got that Inca position now.” See PSR ¶46

(the PSR incorrectly identifies the date of this call as August 2019). Furthermore, the Defendant

attended a meeting of other Chapter Leaders, and the Massachusetts Leadership in Springfield on

October 28, 2018. See PSR ¶50. During this meeting the Defendant reported on the status of the

Fitchburg Chapter to Peguero-Colon, the Massachusetts Crown Council Chairman, and Liberto, the



        2
       See D. 12-1 (identifying Cotto as a former regional officer), and pp. 95-98 (discussing
Cuba/Victim 34 termination).
                                                   4
        Case 1:19-cr-10459-RWZ Document 1505 Filed 11/29/20 Page 5 of 9



Inca of Massachusetts. Additionally, other leaders were present to report on the status of their

Chapters, including Marrero, the then-Inca of Springfield, and Israel Rodriguez, the then-Inca of the

North Shore. See D. 1500-2.

        During this lengthy meeting, the multiple level of leadership discussed the status of the Latin

Kings organization in Massachusetts, the whereabouts of various persons who were being sought by

the organization for snitching or not reporting, and the recent activity of other members and

Chapters. The Defendant was asked specifically about the status the Fitchburg Chapter, and the

fallout of the recent termination of the Fitchburg Chapter leader, Cuba. The Cacique (or second-in-

command) of Fitchburg, Will Velez, reported that “after we T’d[3] Cuba a lot of us got bagged. A lot

of brothers in jail from the Chapter.” See PSR ¶51. The Defendant then emphasized the point:

“Everybody’s locked up from our Chapter. There’s a lot of brother’s locked up right now. It’s hot out

there right now There's a lot of crazy ass shit going on out there.” PSR ¶51. The gathered leadership

then discussed whether the recent arrests of the Fitchburg Chapter were the result of Cuba providing

information to police, which is referred to as “telling”.

        Later during the meeting, Peguero-Colon and the Defendant have a direct exchange where

they discuss recruitment of memberships and organization. Peguero-Colon proposed combining the

Worcester and Fitchburg Chapter, to which the Defendant replied, “We might have to do that 'cause

we only (UI) like 6-7 of us out, you know what im saying?” PSR ¶53. Peguero-Colon proposes this

as a temporary measure, “Until the numbers grow” and the Defendant agrees that the merger would

be appropriate and acquiesces in the decision.

        These recordings demonstrate that the Defendant attended an organizational meeting where

the status of the Chapter was reported, and the structure of the Chapter was discussed and decided

upon. Invitation, attendance, and participation at such a meeting with his superiors on the State level


        3
            The phrase “T’d” is shorthand for termination, which is a violent beating.
                                                    5
        Case 1:19-cr-10459-RWZ Document 1505 Filed 11/29/20 Page 6 of 9



and other Chapter leaders proves that the Defendant was a leader. And the recording of two other

leaders referring to the Defendant’s leadership role permits this Court to soundly conclude by a

preponderance of the evidence that the Defendant was the Inca and leader of the Fitchburg Chapter.

See Damon, 595 F.3d at 399.

                                        Number of Participants

        The Defendant own words proved that more than six persons were participants in the

Fitchburg Chapter that the Defendant organized and led. The Fitchburg Chapter individually, and as

a component of the Latin Kings was also “otherwise extensive.” USSG § 3B1.1(a). “A ‘participant’

is a person who is criminally responsible for the commission of the offense, but need not have been

convicted.” USSG § 3B1.1 cmt. 2.4

        As an initial matter, Velez stated during the meeting that Fitchburg “got like 8 brothers in

jail.” See PSR ¶51. The Defendant agrees that his underlings are incarcerated: “Everybody's locked

up from our chapter. There' s a lot of brothers locked up right now.” See PSR ¶51. Apart from the

members in jail, the Defendant reported that there were “six- seven brothers left” not in jail. See

PSR ¶51.

        The existence of active members is also confirmed by the same August 28, 2018 intercepted

call between Michael Cotto and Israel Rodriguez. During that call Israel Rodriguez tells Cotto that

they no longer need to deal with Cuba because the Fitchburg Chapter already terminated him:

“Aight no doubt, and then also umm I don't know if you already got word that ahh ... Cuba,

Cuba, Fitchburg was already handled.” See PSR 46. Cotto replied, "Ya, he already handled."

The fact of Cuba’s termination by the remaining members of the Fitchburg Chapter was also


4
  See USSG § 3B1.1(a), cmt. 3 (“In assessing whether an organization is ‘otherwise extensive,’
all persons involved during the course of the entire offense are to be considered. Thus, a fraud
that involved only three participants but used the unknowing services of many outsiders could be
considered extensive.”).

                                                   6
        Case 1:19-cr-10459-RWZ Document 1505 Filed 11/29/20 Page 7 of 9




confirmed by Velez during the October 28, 2018 meeting. Velez stated it specifically, “the

brothers- after we T'dCuba a lot of us got bagged.” See PSR ¶51.

II.     THE SENTENCING FACTORS UNDER 18 U.S.C. § 3553

        The government requests that the Court impose a sentence of 57 months. This Defendant

served as a leader of a Chapter of the Latin Kings and furthered the enterprise. This Defendant

distributed drugs and did so through the organization, discussing drug distribution and obtaining

controlled substances from other members. All the while, the Defendant knew that this organization

was committing and would commit violence.

        Though not specifically attributable to this Defendant, it is clear that the Defendant knew and

was well-aware of the violence committed by the Latin Kings. The evidence set forth in the PSR

proves that the Defendant obtained his position of leadership based on violence undertaken by the

Fitchburg Chapter against the former leader for speaking with police. This Defendant attended a

meeting where violence against this former leader and others for being snitches or rats was openly

discussed at length. See D. 1500-2. Later in March of 2019, the Defendant attended another meeting

where two members were beaten on command of the Latin Kings leaders who were present, for

violating the rules of the Latin Kings.

        The government acknowledges the Defendant’s desire to break from this pattern of repeated

incarceration that has resulted from his association with gang life. However the Defendant’s tattoos

signify a level of commitment to the gang that this Court should take seriously as it evaluates the

Defendant’s characteristics. See PSR ¶122. The Defendant’s face bears a tattoo of the Five-pointed

Crown, and “Almighty.” His hands carry a crown, the phrases ADR, Love of the King, and his King

name “Pluto.” Lastly, on his inner lower lip is the phrase “ADR”.

        The Defendant also has a significant and lengthy criminal history, whether calculated as the

parties anticipated (Category IV), or as calculated by probation (Category V). The number of scored



                                                   7
        Case 1:19-cr-10459-RWZ Document 1505 Filed 11/29/20 Page 8 of 9



entries suggests the Defendant’s attitude toward the law and his willingness to earn a living through

the distribution of controlled substances. The government acknowledges the Defendant’s own

substance abuse issues, and how this may have negatively affected him. However, this Court should

be mindful that the Defendant’s conduct here also facilitated the addiction of others and should not

discount the harm caused by the Defendant because of this circumstance.

       In sum, the nature and circumstances of this defendant’s leadership and participation in

the racketeering enterprise, as well as his personal history and characteristics, justify a sentence

of 57 months. A sentence of this length adequately reflects the seriousness of the offense and

also his aggravating role in the organization. This sentence also serves the purposes of promoting

respect for the law and providing just—but not excessive—punishment for the harm the

defendant caused to the community through his enterprise activities. On consideration of all

these factors, 57 months is a fair and just sentence.

                                          CONCLUSION

       Based on the foregoing, the Court should determine that the Defendant’s total offense level is

21, and impose a sentence of 57 months.



                                                        Respectfully submitted,

                                                        ANDREW E. LELLING
                                                        United States Attorney
                                               By:
                                                        /s/ Philip A. Mallard
                                                        PHILIP A. MALLARD
                                                        Assistant U.S. Attorney
                                                        United States Attorney's Office
                                                        1 Courthouse Way, Suite 9200
                                                        Boston MA 02210
                                                        617-748-3674

                                   CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically to

                                                  8
        Case 1:19-cr-10459-RWZ Document 1505 Filed 11/29/20 Page 9 of 9



the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                        /s/ Philip A. Mallard
                                                        PHILIP A. MALLARD
Date: November 29, 2020                                 Assistant U.S. Attorney




                                                   9
